Wyatt, Justice.
1. Where, in a contest between parents and the maternal aunt and her husband, the custody of a five-year-old child was awarded to such third persons by a final judgment of a court of competent jurisdiction of a sister State, such judgment was conclusive that the maternal aunt and her husband were entitled to such custody and control and that the parents had been deprived of their prima facie right to such custody under Code §§ 74-106, 74-108. Moody v. Pike, 200 Ga. 243 (1) (36 S. E. 2d, 752); Peeples v. Newman, 209 Ga. 53 (1) (70 S. E. 2d, 749).
2. Where, subsequently to the date of the judgment awarding the child to its maternal aunt and her husband, the parents brought a habeas corpus proceeding alleging a favorable change in their condition, irrespective of whether or not the evidence was sufficient to authorize a finding that the petitioners were fit and suitable persons to have the custody of the child, it was shown that the child was being well cared for in the home of the respondents in surroundings thoroughly conducive to its welfare, happiness, and future education — the award of the child to the respondents was not an abuse of discretion, and the judgment of the trial judge will not be disturbed.

Judgment affirmed.


All the Justices concur, except Atkinson, P. J., not participating, and Head, J., who dissents.